Citation Nr: 0917776	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  03-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
prior to July 6, 2007, and in excess 50 percent from July 6, 
2007, for a bipolar disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Providence, Rhode Island Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied the Veteran's claim 
seeking an increased rating for bipolar disorder, currently 
evaluated as 30 percent disabling.  The Veteran perfected a 
timely appeal of this determination to the Board.

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in September 2003.  A 
transcript of that hearing has been associated with the 
claims file.  The Board remanded this case to the RO for 
further development in May 2004 and March 2007.

By a November 2007 rating decision, the disability rating for 
the Veteran's bipolar disorder was increased from 30 percent 
to 50 percent disabling, effective July 6, 2007.  The Veteran 
continues to appeal to the Board for the assignment of an 
increased rating each of the staged periods.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

This case has since been transferred to the St. Petersburg, 
Florida VARO.


FINDING OF FACT

The clinical signs and manifestations associated with the 
Veteran's bipolar disorder are anxiety, irritability, anger 
and hypervigilance; intrusive thoughts and memory problems; 
sleep disturbance; nightmares and distressing dreams three 
times a week; chronic hypomania for the last several years; 
hyper reactive behavior at times; clear and fluent speech but 
can be loud and rambling; mostly relaxed and euthymic mood 
but uptight and drained at times; an appropriate, congruent, 
full and broad but liable ranged affect; chronic hypomania; 
circumstantial thought processes but easily directed, 
sometimes tangential, goal oriented and coherent with no 
evidence of formal thought disorder; no auditory or visual 
hallucinations, delusions, paranoia, or suicidal ideation; 
reports of past homicidal ideation; an occasional flight of 
ideas; good attention; good to fair concentration; a grossly 
normal cognitive examination; and adequate to good insight 
and judgment.


CONCLUSIONS OF LAW

1.  At least for the period from April 2, 2002, the criteria 
for the assignment of a disability rating of 50 percent for 
bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (2008). 

2.  The criteria for the assignment of a disability rating in 
excess of 50 percent for bipolar disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9432 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
an increased rating in the August 2002 rating decision, he 
was provided notice of the VCAA in May 2002.  Additional VCAA 
letters were sent in May 2004, November 2004 and March 2007.  
The VCAA letters indicated the types of information and 
evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice 
in March 2007, pertaining to the downstream disability rating 
and effective date elements of his claim, with subsequent re-
adjudication in a July 2007 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the May 
2002, May 2004, November 2004 and March 2007 VCAA letters did 
not satisfy all of the elements required by the recent 
Vazquez-Flores decision.  Nonetheless, the Veteran was not 
prejudiced in this instance, as the March 2007 letter did 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask VA to obtain) to support 
his claim for increased compensation.  In addition, the June 
2003 Statement of the Case provided the Veteran with the 
specific rating criteria for his service-connected disability 
and explained how the relevant diagnostic code would be 
applied.  These factors combine to demonstrate that a 
reasonable person could have been expected to understand what 
was needed to substantiate the claim.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim.  In the 
April 2009 Informal Hearing Presentation, the Veteran, 
through his representative, has alleged that his symptoms 
meet the 70 percent criteria, referring to findings in the 
Veteran's VA treatment records and VA examinations and 
reported that he suffered from suicidal ideation, impaired 
impulse control, difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships as cited in the rating criteria.  
Based on this evidence, the Board is satisfied that the 
Veteran had actual knowledge of what was necessary to 
substantiate his increased rating claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, VA 
examinations, lay statements from the Veteran's wife and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran's current dementia and anxiety disorder due to 
hypertensive and hypoxic episode is rated under Diagnostic 
Codes 9305 and 9400 and is evaluated pursuant to the General 
Rating Formula for Psychoneurotic Disorders which provides 
for the following ratings:  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 
70 indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
ranging from 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2008).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran contends that his bipolar disorder 
warrants a higher rating.  Specifically, he maintains that 
his psychiatric symptoms warrant a 70 percent rating, or in 
the alternative, a 50 percent rating for the entire time his 
claim for increase has been pending.

During a September 2003 videoconference hearing, the Veteran 
testified that he was taking several medications for his 
bipolar disorder, including Lithium, which were taken two to 
three times a day.  He reported panic attacks occurred three 
to four times a week.  The Veteran also testified that his 
symptoms included irritability at his family, boss and 
coworkers, suicidal thoughts, homicidal thoughts when he sees 
Asian people and anger when he hears Asian people speak.  He 
also reported crying at work, uncontrollable emotions, 
anxiety, nightmares, social isolation from people and family, 
problems concentrating, short term memory loss and 
uncontrolled anger.

VA outpatient treatment records from February 2001 to March 
2007 reflect that the Veteran has a past history of manic and 
depressive episodes, he had two psychiatric hospitalizations 
in the 1970's, he had been on Lithium for over 26 years which 
improved his mood and he had not been hospitalized for some 
27 years since he had been on Lithium.  The Veteran reported 
a history of violence, though not recently, and denied past 
suicide attempts.

A May 2002 letter from the Veteran's treating physician at 
the VA mental hygiene Clinic, reported that the Veteran 
experienced combat trauma in Vietnam and had nightmares, 
flashbacks and anxiety related to that experience.  The 
physician also reported that  the Veteran's mood disorder was 
worsened by this trauma.

In an October 2002 VA examination the Veteran reported 
receiving psychiatric treatment at the VA where he was seen 
approximately four times by a physician who prescribed him 
Lithium, Zoloft, and Klonopin.  The Veteran also stated he 
went to counseling for bipolar disorder and reported that he 
had two inpatient psychiatric hospitalizations at the Boston 
VA Medical Center.  He reported no current marital problems 
and had discord with his adopted daughter who removed herself 
from all members of the family and would not let anyone 
contact her.  He was employed as a Senior Engineering Aid 
with the Commonwealth of Massachusetts for 33 years.  

A mental status examination revealed that the Veteran 
appeared his stated age, he was neatly and appropriately 
dressed and well groomed, had good eye contact and a polite 
and appropriate manner.  The Veteran was alert with normal 
motor activity.  His speech was normal, he was oriented to 
person, place and time, and was attentive and focused during 
the one hour interview.  His mood was melancholy and 
congruent with the context of the interview.  There were no 
abnormalities of thought content but there were some with 
thought process as the Veteran appeared to be somewhat 
tangential.  His thought process was logical and goal 
oriented.  Insight and judgment were intact.  The Veteran 
denied a history of delusions, ruminations, auditory 
hallucinations or visual hallucinations.  He denied any 
current suicidal or homicidal ideation but reported past 
homicidal ideation in the last year.  He reported no attempts 
of suicide or assaultive behavior.  The Veteran was able to 
maintain his person hygiene and other basic activities of 
daily living within normal limits.  He was diagnosed with 
bipolar disorder and assigned a GAF score of 70.  The 
examiner concluded that his symptoms appeared to be stable 
and well managed through counseling and medication and he has 
had no increase since the last examination.  The examiner 
noted that the Veteran had not had a psychiatric 
hospitalization for 10 years.

In November 2002, the Veteran reported one episode of a 
nightmare and flashback related to Vietnam.  In October 2005, 
the Veteran's wife contacted the VA and reported that he 
assaulted her following a change in his psychiatric 
medication, although the VA physician concluded it was 
unlikely that his medication caused his irritability.  

In a July 2007 VA examination, the Veteran reported retiring 
in October 2006, after being employed with the Commonwealth 
of Massachusetts for 38 years due to being "nervy," shaking 
and having dizzy spells."  He also reported significant 
problems with memory loss and had difficulty getting along 
with coworkers due to his anger problems.  The Veteran 
reported having a very nice relationship with his wife and 
was very close to his daughter, but not his son, and 
indicated that no one in the family spoke to his son anymore.  
He also reported being very close to his wife's family.  The 
Veteran stated that he knew a million people and got along 
great with them but that he did not want to hang out with 
anyone.  He reported having a daily routine and slept about 
five and a half to six hours a night.  He reported having 
anxiety and tried to relax when he could not sleep.  He 
reported driving very little, doing the grocery shopping and 
a lot of chores around the house because his wife was 
disabled.  The Veteran reported meeting physicians once a 
month for psychiatric treatment at the VA and was prescribed 
Lithium, Klonopin and Zoloft.  

A mental status examination revealed the Veteran was appeared 
his aged and had good eye contact and excellent rapport.  He 
was alert and oriented in all spheres, his speech was clear 
with no errors in articulation, his mood was calm and kind of 
drained, and his affect was somewhat labile, showing 
irritability at times.  The Veteran denied delusions, visual 
hallucinations or auditory hallucinations.   There was no 
evidence of a formal thought disorder and his judgment and 
insight were quite good.  He denied current homicidal or 
suicidal ideation but reported a history of each, although he 
did not have suicidal thoughts in the last eight years and 
had not had any physical assaults recently.  In terms of 
homicidal ideation, he reported having had thoughts of 
harming bosses but was more insightful now and thinks before 
acting.  Attention and concentration were fair.  He reported 
significant problems with memory lately but could recall 
accurate memories of Vietnam.  Overall the examiner found no 
evidence of significant impairment that would interfere with 
the Veteran's ability to participate in the VA examination 
interview.  The Veteran reported impulsive and very moody 
with a lot of situations, although he reported his last had a 
full blown manic episode was eight years ago.  He also 
experienced distressing dreams about three times a week, 
sleep disturbance, irritability, anger, concentration 
difficulties, hypervigilence and significant anxiety 
affecting his ability to drive and sleep as well as the 
quality of his day to day life.   The examiner also found 
that the Veteran's treatment reports noted chronic hypomania 
for the last several years.  The Veteran was diagnosed with 
bipolar disorder and post-traumatic stress disorder (PTSD), 
in partial remission, and was assigned a GAF score of 55 to 
60.  The examiner reported that the Veteran continued to 
present with symptoms consistent with bipolar disorder and 
had some residual symptoms of PTSD. 

The VA examiner concluded that the Veteran's symptoms 
required ongoing medication management and continued to 
create difficulty, such that his chronic anxiety affected his 
ability to drive and his irritability affected his social 
functioning.  The examiner noted that while the Veteran had 
some good relationships with family members, he had no 
friends and was socially isolated.  Finally, the examiner 
opined that in terms of occupational functioning, the current 
symptoms and medication side effects would cause moderate to 
severe difficulty in his ability to perform occupational 
tasks, due to significant memory difficulties, mood 
irritability and periods of unprovoked irritability that 
would make it difficult to establish and maintain effective 
work relationships.

After a careful review of the evidence of record and 
resolving all doubt in favor of the Veteran, the Board finds 
that the Veteran's bipolar disorder warrants an increased 
disability rating of 50 percent prior to July 6, 2007.  In 
this regard, the Board notes that prior to July 6, 2007, the 
Veteran's bipolar disorder was productive of somewhat hyper 
reactive behavior at times; speech that was loud and rambling 
but clear and fluent; mood was mostly relaxed and euthymic 
but uptight at times; an appropriate, congruent and full and 
broad ranged affect; chronic hypomania; thought processes 
were circumstantial but easily directed, sometimes 
tangential, goal oriented and coherent with no evidence of a 
thought disorder; irritability; no evidence of delusions, 
paranoia, suicidal ideation, homicidal ideation, auditory 
hallucinations or visual hallucinations; reports of past 
homicidal ideation; an occasional flight of ideas; good 
attention and good to fair concentration; cognitive 
examination was grossly normal; and adequate to good insight 
and judgment.  Thus, the criteria considered under the 50 
percent disability rating is demonstrated by the objective 
evidence of record for the period prior to July 6, 2007 and 
the Veteran's bipolar disorder symptoms during that period 
are more appropriately considered and provided for in the 
criteria for a 50 percent disability rating.  Thus, with 
resolution of all reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran's bipolar disorder more 
nearly approximates the 50 percent disability rating assigned 
for the period prior to July 6, 2007.

With respect to the issue of a disability rating in excess 50 
percent from July 6, 2007, the Board finds that the Veteran's 
bipolar disorder does not warrant an evaluation in excess of 
50 percent at any time since the date of the Veteran's claim 
on April 2, 2002.  The record is absent of symptoms 
consisting of obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships so as to warrant a 70 
percent disability rating.  In this regard, the Board notes 
that while the Veteran's bipolar disorder symptoms included 
significant anxiety, impaired memory, past homicidal ideation 
and some assaultive behavior, in the July 2007 VA examination 
the Veteran reported no thoughts of suicide in the last eight 
years, had not had any physical assaults recently and in 
regard to homicidal ideation, he had thoughts of harming 
bosses but was more insightful now.  While the Board notes 
that in the October 2002 VA examination the Veteran reported 
past homicidal ideation in the last year and the Veteran's 
wife reported that he assaulted her on one occasion in 
October 2005, homicidal ideation and an incident of assault 
alone are not sufficient to grant a higher disability rating 
without the consistent accompanying symptoms required for a 
70 percent disability rating.  The Board also notes that in 
the September 2003 video conference hearing, the Veteran 
reported panic attacks occurred three to four times a week, 
however, the medical evidence of record does not reflect that 
his panic attacks affected his ability to function 
independently, appropriately and effectively.

Moreover, the evidence of record reflects that the Veteran 
was able to maintain employment for 38 years prior to 
retiring and sustained a good relationship with his wife and 
daughter and his wife's family.  In fact, the record 
indicates that the Veteran did not have a relationship with 
his son because no one in the family did.  Thus, while the 
Veteran contends his irritability and anxiety result in 
social isolation and the July 2007 VA examiner reported the 
Veteran had no friends and was socially isolated, the 
objective evidence of record indicates that he was able to 
maintain effective familial relationships and was able to 
perform his activities of daily living, including doing 
chores and going out to the grocery store.  As such, the 
Board finds that the criteria considered under the 70 percent 
disability rating is not demonstrated by the objective 
evidence of record and the Veteran's bipolar disorder 
symptoms are, in fact, considered and provided for in the 
criteria for a 50 percent disability rating.  Thus, the Board 
finds that the Veteran's bipolar disorder more nearly 
approximates the 50 percent disability rating assigned since 
the date of his claim for an increase on April 2, 2002.

In addition, the Veteran's GAF scores ranged from 55 to 70 
during the entire appeals period, thereby indicating mild to 
serious symptoms.  As noted above, evaluations are not 
assigned based solely upon GAF scores, and the symptomatology 
described in the record fails to more nearly approximate the 
criteria for a 70 percent rating at any point during the 
course of the appeal.

The Board also acknowledges the Veteran's contentions that an 
October 2002 VA examination was inadequate.  However, this 
report shows that the VA examiner reviewed the Veteran's 
claims file and mental health history, solicited symptoms 
from the Veteran, examined the Veteran and provided a 
diagnosis consistent with the record.  Thus, this examination 
is adequate.  Moreover, the Board observes that consideration 
was given to the Veteran's VA outpatient treatment from 
February 2001 to March 2007, the Veteran's statements of 
symptoms and the VA examination in determining that the 
Veteran was entitled to an increased evaluation based on the 
overall symptomatology presented in the record.  See Barr v. 
Nicholson, 21 Vet. App. 303, 305 (2007).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 50 percent at any time 
since the date of claim on April 2, 2002.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 50 percent 
disabling since that date, so his rating cannot be "staged" 
because the 50 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 50 
percent for bipolar disorder is not warranted at any time 
since the date of claim on April 2, 2002.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, with 
respect to the issue of a disability rating in excess of 50 
percent, the benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's bipolar disorder presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
solely to the Veteran's bipolar disorder.  In fact, the 
Veteran reported past psychiatric hospitalizations 
approximately 10 years prior to the October 2002 VA 
examination. Moreover, the July 2007 VA examiner concluded 
the Veteran would have moderate to severe difficulty in his 
ability to perform occupational tasks, however, while the 
evidence of record indicates his bipolar disorder interfered 
with work, there is no evidence that it precluded him from 
any kind of occupation.  As a result, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

At least for the period from April 2, 2002, entitlement to a 
disability rating of 50 percent for bipolar disorder is 
granted, subject to the provisions governing the award of 
monetary benefits.

Entitlement to a disability rating in excess 50 percent for 
bipolar disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


